Title: To John Adams from Jean Luzac, 10 December 1781
From: Luzac, Jean
To: Adams, John



Leyden 10th December 1781
Sir

When some months past I desired a Copy of the Collection of American Constitutions, it was for the use of a Gentleman of Letters, actually employed in translating the several Acts of American Legislation, but who knew no other Collection of those Acts than a French translation printed at Paris. I wished then to keep for myself and clean the Copy, Your Excellency had made me a present of, as a testimony of your friendly attention to me. But, as the Printer was too pressing upon my Friend to allow him a delay, I determined to lend him my own Copy; and those days I have received the first part of that Dutch Translation, dedicated to Mr. Pensionary van Berkel. Perhaps You will already have seen it; and my Friend, Mr. van der Kemp, will also have presented Your Excellency with a Translation of the Constitution of Massachusetts and some other American Tracts; a Publication, in which I have some share.
It was with the utmost concern I understood your very severe illness; and your recovery has given me the greatest satisfaction. I hope, Sir, that sickness will be to You a store of health for many years, as the former conquests and bloody Victory’s of Cornwallis were a way to American Triumph. I wish ardently to Heaven, that your Country might now soon reap the fruits of her struggles, and You, Sir, be a long time a happy witness of her glory and prosperity, the more happy as You have been one of her most illustrious Founders and Asserters.
I think, Sir, the fate of Cornwallis and his Army will make a speedy end to the warfaring in South-Carolina; and the great loss, the Brittish have suffered in the Action of the 8th September, cannot but accelerate their total overthrow and retreat from that State. But, as I mention that Action, permit me, Sir, a friendly complaint, which Yourself will not deem wholly unjust. When the struggles of America were in their infancy; when Europe despised that Country or knew it little, when no other European News-Paper mentioned ever Bostonian courage, constancy, and Patriotism; when Mr. Tronchin du Breuil, the Proprietor of the Amsterdam-Gazette, was silent on it, as the rest of public Writers, the Leyden-Gazette was the first, which faithfully adhered to that Cause, and despising an overbearance and an ill-will, not unknown to Your Excellency, boldly foretold the future grandeur of your grown Republics. Yes, Sir, I dare to say, we, in those early times (already in 1774.) contributed a great deal to awake the French Court on that subject; and Mr. Dumas, whose acquaintance we made by that only means, can bear testimony to it, as also the Abbot Desnoyers, then Chargé des affaires de France at the Hague. At present, Sir, when America is an independent State, when her atchievements attract the curiosity of the World, we see Mr. Tronchin Dubreuil preferr’d, and the Leyden-Gazette forgotten; we see him boast of his establish’d and authentic intelligence, and ourselves reduced to the copying of his defective Translations, if we will make any use at all of the American Publications, that come thro’ your hands: For, with the greatest esteem and all possible respect for Mr. Cerisier’s talents, character, and sentiments, the translating of such Pieces is not his most eminent part: And, had it not been for the publication in the Paris-Gazette, I must have omitted the whole Letter of General Greene on the Action of Eutaw’s. For what, must the one of us be of necessity excluded at the prejudice of the other? But I have already said too much on that subject. I leave it to Your Excellency’s own equity and feelings, and am with due and great respect, Sir, Your Excellency’s Most obedient, faithful, and humble Servant

J. Luzac

